Citation Nr: 0921888	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO. 05-19 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from November 1969 to May 
1990.

In March 2008, the Veteran had a hearing at the RO before the 
Veterans Law Judge whose signature appears at the end of this 
decision.  Following the hearing, the Board of Veterans' 
Appeals (Board) remanded the case for further development.  
After completion of the requested development, the VA Appeals 
Management Center Huntington, West Virginia confirmed and 
continued the RO's denial of entitlement to service 
connection for a psychiatric disability.  Thereafter, the 
case was returned to the Board for further appellate action.

At her hearing on appeal and in the evidence, such as a 
December 2004 VA note from the Social Work service, concerns 
were raised that the Veteran was seeking entitlement to 
service connection for posttraumatic stress disorder (PTSD).  
During her hearing she acknowledged that she had been advised 
to do so; however, she stated that she had not filed a claim 
for service connection for PTSD.  Accordingly, such a claim 
will not be considered below.


FINDING OF FACT

A psychiatric disability, diagnosed primarily as a depressive 
disorder, was first manifested many years after service, and 
the preponderance of the competent evidence of record shows 
that it is unrelated to service.


CONCLUSION OF LAW

A psychiatric disability, diagnosed primarily as a depressive 
disorder, is not the result of disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 
(2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of her claim of 
entitlement to service connection for a psychiatric 
disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
After reviewing the record, the Board finds that VA has met 
that duty.

In January 2004, VA received the Veteran's claim of 
entitlement to service connection for a psychiatric 
disability; and there is no issue as to providing an 
appropriate application form or completeness of the 
application. 

Following its receipt of the application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete her claim, including the evidence 
to be provided by her, and notice of the evidence VA would 
attempt to obtain.  Thereafter, VA fulfilled its duty to 
assist the Veteran in obtaining identified and available 
evidence needed to substantiate her claim.  The RO obtained 
her available service medical and personnel records, as well 
as records reflecting her treatment at military and VA 
medical facilities after service.  VA also had her examined 
to determine the nature and etiology of any psychiatric 
disability found to be present.  Finally, as noted above, she 
presented testimony and evidence at her March 2008 hearing 
before the undersigned Veterans Law Judge.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of her appeal.  
In April 2009, she stated that she had no additional 
information or evidence to submit in support of her claim; 
and there is no evidence of any VA error in notifying or 
assisting her that could result in prejudice to her that 
could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the 
merits of the issue of entitlement to service connection a 
psychiatric disability.


Analysis

The Veteran contends that she has psychiatric disability, 
diagnosed primarily as depression, due to her medical duties 
in service.  She notes that in service, she was treated on 
several occasions for psychiatric problems.  She states that 
those problems continue to this day and, therefore, maintains 
that service connection is warranted for her psychiatric 
disability.  However, after considering the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In this case, the Veteran's service treatment records show 
that in January 1973, January 1974, and July 1980, she was 
treated for complaints of worry and inability to sleep, 
reportedly due to unspecified family problems.  The various 
diagnoses were insomnia and situational anxiety.  However, 
there was no diagnosis of chronic, identifiable psychiatric 
disability.  Indeed, the Veteran served the last ten years of 
her military career without any complaints or clinical 
findings of psychiatric disability of any kind.  No mention 
of a psychiatric disorder was made at the time she filed her 
initial claim for multiple service-connected disabilities in 
June 1990  In fact, she did not report any further 
psychiatric symptoms until June 2000, almost ten years after 
her retirement from service.  Primarily diagnosed as 
depressive disorder, not otherwise specified, the 
preponderance of the evidence showed that it was related to 
concerns about her family and friends.  Nevertheless, VA 
examined the Veteran to determine the nature and extent of 
any psychiatric disability found to be present.  

Following the VA examination in August 2008, the examiner 
essentially confirmed the VA outpatient treatment records 
showing that the Veteran's depressive disorder was the result 
of concerns for her family and friends.  She also noted the 
Veteran's financial stress with respect to supporting her 
sister.  In any event, the examiner concluded, specifically, 
that the Veteran's mental health condition was unrelated to 
her service.

The only reports of a relationship between the Veteran's 
depressive disorder and service come from the Veteran.  
Although she was a medical specialist in service, and 
therefore received some limited "medical" training, there 
is no indication that she had special knowledge relative to 
psychiatry.  As such, she is not qualified to render opinions 
which require medical expertise in that discipline, such as 
the diagnosis or cause of a particular psychiatric 
disability.  Therefore, her opinion, without more, cannot be 
considered competent evidence of service connection.  38 
C.F.R. § 3.159(a); see, e.g., Black (Patrick) v. Brown, 10 
Vet. App. 279 (1997).  

Absent competent evidence of a chronic, identifiable 
psychiatric disability in service or of a nexus between the 
Veteran's current depressive disorder and her treatment for 
insomnia and situational anxiety in service, she cannot meet 
the criteria for service connection.  Accordingly, service 
connection for a psychiatric disability is not warranted and 
the appeal is denied.

In arriving at this decision, the Board has considered the 
doctrine of reasonable doubt.  However, that doctrine is only 
invoked where there is an approximate balance of evidence 
which neither proves nor disproves the claim.  In this case, 
however, the preponderance of the evidence is clearly against 
the Veteran's claim. Therefore, the doctrine of reasonable 
doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002 
and Supp. 2008); 38 C.F.R. § 3.102 (2008). 


ORDER

Entitlement to service connection for psychiatric disability 
is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


